Filed 3/2/16 In re A.W. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




In re A.W., a Person Coming Under the
Juvenile Court Law.

SACRAMENTO COUNTY DEPARTMENT
OF HEALTH AND HUMAN SERVICES,

                   Plaintiff and Respondent,                                            C077896

         v.                                                                 (Super. Ct. No. JD234910)

E.A.,

                   Defendant and Appellant.


         E.A., mother of the minor, appeals from the judgment of the juvenile court. (Welf.
& Inst. Code, § 395.) Mother contends the juvenile court lacked jurisdiction, beyond
emergency jurisdiction, to enter orders in the dependency proceeding because the court
did not properly acquire jurisdiction pursuant to the requirements of the Uniform Child
Custody Jurisdiction and Enforcement Act (UCCJEA) (Fam. Code, § 3400 et seq.).
Mother further contends substantial evidence did not support the court’s finding it would


                                                             1
be detrimental to place the minor with father. Respondent concedes the jurisdictional
issue and argues mother lacks standing to challenge the placement determination. We
conclude mother lacks standing to challenge the placement determination. As to the
jurisdictional issue, we reverse and remand with direction to the juvenile court to comply
with the provisions of the UCCJEA.
                                          FACTS
        The Sacramento County Department of Health and Human Services (Department)
filed a petition on July 2, 2014, to detain 14-year-old A.W. due to mother’s repeated
incidents of domestic violence while under the influence of alcohol and in the minor’s
presence. Mother and the minor previously resided in the state of Washington and
moved to California on June 14, 2014. The minor was briefly in foster care in
Washington following a similar incident of alcohol-related domestic violence at their
previous residence.
        The juvenile court ordered the minor detained and placed the minor with a
relative/non-related extended family member.
        The minor’s father was located in Idaho. He was aware the minor had been
in foster care in Washington but had not made an effort to gain custody of her at that
time.
        At the prejurisdiction conference, the juvenile court ordered an Interstate Compact
on the Placement of Children (ICPC) study for the maternal grandmother. Mother’s
counsel informed the court mother was going to be relocating and mother and the minor
had only been in Sacramento for two months. Counsel for the Department suggested the
case belonged in Oregon1, however, the court was of the opinion that coming to




1      It appears counsel misspoke and meant Washington, not Oregon as there is no
indication in the record that any of the parties lived in Oregon.

                                             2
California with the intention to stay established residency in this state, implying
residency was sufficient for jurisdiction. At the jurisdiction hearing in September 2014,
the court accepted mother’s waiver of rights and plea and sustained the Welfare and
Institutions Code section 300, subdivision (b), allegation of the petition. At father’s
request, the court set a contested disposition hearing.
          At the disposition hearing in November 2014, the minor testified she was
previously a dependent child in Washington, in foster care for three months, and believed
the Washington case was closed too early. She acknowledged she had relatives in the
Washington/Idaho region and grew up there, but was happy in her current placement and
did not want to live with her father. She was aware mother intended to return to
Washington and had enjoyed her visits with mother, but did not want to live with her or
the maternal grandmother.
          Father testified about his circumstances and his desire to have the minor live
with him although he had little recent contact with her and had not sought custody
when the minor was in foster care in Washington. The court continued the matter for a
ruling.
          In its ruling, the court denied placement with father finding it would be
detrimental to the minor to order the placement. The court adopted the recommended
findings and orders removing the minor from mother’s custody and ordering reunification
services for both parents. Mother’s counsel informed the court mother had returned to
Washington.
                                         DISCUSSION
                                                I
                                          Jurisdiction
          Mother contends the “juvenile court only had emergency subject matter
jurisdiction” because the minor’s home state was Washington, where custody and support



                                                3
orders had been made prior to the filing of a dependency petition in California. The
Department has conceded the juvenile court did not comply with the UCCJEA.
       Having reviewed the law and the facts of the case, we conclude the Department
correctly conceded. The juvenile court correctly identified the domicile and residence of
the mother and the minor as Sacramento County. (People v. McCleod (1997)
55 Cal.App.4th 1205, 1217, superseded by statute on other grounds; see also In re
Marriage of Dick (1993) 15 Cal.App.4th 144, 153.) However, under the UCCJEA, the
court must determine whether California is the “home state” of the minor prior to
asserting anything other than temporary emergency jurisdiction. (Fam. Code, §§ 3402,
subd. (g); 3421, subd. (a)(1); 3424, subd. (a).) Based on the social worker’s reports and
the minor’s testimony, mother and the minor had been in California for only a few weeks
when the dependency petition was filed and there was a prior dependency proceeding in
Washington. It was not clear what orders the court in that case had entered. After having
exercised temporary emergency jurisdiction, the juvenile court was required to act in
accordance with the UCCJEA before making anything other than temporary orders.
Because the court had only temporary emergency jurisdiction and did not comply with
the UCCJEA, reversal and remand are required.
                                            II
                                Placement Determination
       Mother argues there was insufficient evidence to support the juvenile court’s
denial of placement of the minor with the father as a noncustodial parent pursuant to
Welfare and Institutions Code section 361.2. Mother has not demonstrated how her
rights are impacted by the juvenile court’s order denying placement to the father. (In re
Jayden M. (2014) 228 Cal.App.4th 1452, 1459.) Thus, mother lacks standing as to this
issue and may not assert it.




                                            4
                                    DISPOSITION
      We reverse the judgment for lack of subject matter jurisdiction under the Uniform
Child Custody Jurisdiction and Enforcement Act. The case is remanded to the juvenile
court with directions to proceed in accordance with the provisions of the Uniform Child
Custody Jurisdiction and Enforcement Act.



                                                           /s/
                                                HOCH, J.



We concur:



        /s/
NICHOLSON, Acting P. J.



         /s/
RENNER, J.




                                            5